 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK EDDY; BOBBIE EDDY,                          No. 2:18-cv-2267-KJM-EFB PS
12                      Plaintiffs,
13           v.                                        ORDER
14    FEDERAL HOME LOAN MORTGAGE
      CORPORATION (As Trustee for Freddie
15    Mac MultiClass Certificates Series 3450);
      BANK OF AMERICA CORPORATION
16    (As Parent to Bank of America, M.A., as
      Successor in Interest By Merger with
17    Countrywide Bank, FSB); SERVICE
      LINK, LLC; MICHAEL M. BAKER, Esq.;
18    Does 1-5,
19                      Defendants.
20

21          On September 11, 2019, the magistrate judge filed findings and recommendations, which

22   were served on the parties and which contained notice that any objections to the findings and

23   recommendations were to be filed within fourteen days. Plaintiffs filed objections on

24   September 25, 2019, and they were considered by the undersigned.

25          This court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

28   to any portion of the proposed findings of fact to which no objection has been made, the court
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United
 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 4          The court has reviewed the applicable legal standards and, good cause appearing,
 5   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 6   Accordingly, IT IS ORDERED that:
 7          The Findings and Recommendations filed September 11, 2019, are ADOPTED;
 8          1. Defendant Baker’s motion to dismiss (ECF No. 11) is granted, and plaintiffs’ claims
 9              against him are dismissed without leave to amend;
10          2. Defendant BofA and FHLMCs’ motion to dismiss (ECF No. 4) is granted as to
11              plaintiffs’ TILA and RESPA claims, and these claims are dismissed with leave to
12              amend;
13          3. Plaintiffs’ TILA claim against defendant Service Link are dismissed with leave to
14              amend;
15          4. The court declines to exercise supplemental jurisdiction over plaintiffs’ state law
16              claims; and
17          5. Plaintiffs are granted 30 days from the date of service of this order to file an amended
18              complaint as provided in the magistrate judge’s September 11, 2019 findings and
19              recommendations.
20   DATED: January 14, 2020.
21

22

23

24

25

26

27

28
                                                      2
